NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               PETER J. SPERLAZZA,
                 Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2018-2242
                 ______________________

     Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-3873, Chief Judge Robert N. Da-
vis, Judge Mary J. Schoelen, Judge Joseph L. Toth.
                 ______________________

               Decided: February 6, 2019
                ______________________

   PETER J. SPERLAZZA, Chandler, AZ, pro se.

    JOSHUA E. KURLAND, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
EDWARD KIRSCHMAN, JR.; CHRISTINA LYNN GREGG, Y. KEN
LEE, Office of General Counsel, United States Department
of Veterans Affairs, Washington, DC.
2                                         SPERLAZZA v. WILKIE




                  ______________________

    Before MOORE, WALLACH, and HUGHES, Circuit Judges.
PER CURIAM.
    Peter J. Sperlazza appeals a decision of the U.S. Court
of Appeals for Veterans Claims (“Veterans Court”) affirm-
ing the decision of the Board of Veterans’ Appeals. The
Board held that there was no clear and unmistakable error
(“CUE”) in a 2006 Board decision denying Mr. Sperlazza
entitlement to an effective date prior to March 5, 2001, for
a 50% disability rating for bilateral pes planus. Because
Mr. Sperlazza’s appeal involves issues that fall outside this
court’s jurisdiction, we dismiss.
                       BACKGROUND
     Mr. Sperlazza served on active duty in the U.S. Air
Force from September 1950 to November 1953 and from
August 1954 to June 1971. During service, he was placed
on a physical profile as a result of pes planus with heel val-
gus and severe medial bulging. In August 1971, he filed a
claim for disability compensation for, among other things,
bilateral pes planus. On November 2, 1971, the regional
office (“RO”) granted his claim and assigned a 10% disabil-
ity rating for pes planus effective July 1, 1971, which was
increased to 30% on January 6, 1972. Mr. Sperlazza did
not appeal the RO’s January 6, 1972 rating decision.
    In March 2001, Mr. Sperlazza submitted a letter to the
VA requesting a 100% disability rating, which the VA in-
terpreted to include a claim for increased compensation for
his service-connected pes planus. On July 17, 2002, the RO
granted Mr. Sperlazza an increased pes planus rating of
50% effective March 5, 2001, the date it received his claim.
Thereafter Mr. Sperlazza argued, among other things, that
he was entitled to an earlier effective date for his increased
rating of 50% for pes planus. On April 28, 2006, the Board
determined Mr. Sperlazza was not entitled to an earlier
SPERLAZZA v. WILKIE                                            3



effective date for his 50% rating and there was no CUE in
the 1972 RO rating decision awarding a 30% rating for pes
planus.
    Following additional development, on October 5, 2015,
the Board received correspondence from Mr. Sperlazza as-
serting CUE in the determinations denying him an earlier
effective date. On October 7, 2016, the Board determined
there was no CUE in the 2006 Board decision both denying
an earlier effective date for the 50% disability rating and
determining the 1972 RO decision did not contain CUE.
The Veterans Court affirmed the Board. It held the Board
did not err in determining that the 2006 Board decision did
not contain CUE. Mr. Sperlazza appeals.
                         DISCUSSION
    Our review of Veterans Court decisions is limited by
statute. We have jurisdiction under 38 U.S.C. § 7292(a) to
review a decision of the Veterans Court “with respect to the
validity of [the] decision . . . on a rule of law or of any stat-
ute or regulation . . . or any interpretation thereof . . . that
was relied on by the Court in making the decision.” See
also § 7292(c). “[W]e are prohibited, absent a constitu-
tional issue, from reviewing challenges to factual determi-
nations or the application of a statute or regulation to the
facts of a particular case.” Dixon v. Shinseki, 741 F.3d
1367, 1373 (Fed. Cir. 2014); accord § 7292(d)(2).
    We dismiss Mr. Sperlazza’s appeal because it presents
issues outside our jurisdiction. Mr. Sperlazza argues that
the effective date of his 50% disability rating for pes planus
should be August 13, 1971, the date on which the VA re-
ceived his application for compensation. He argues the
Veterans Court’s decision involved the validity or interpre-
tation of 38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400, which
explain that the effective date for benefits is an “objective
decision based on the [f]ormal VA date stamped, Secretary
Approved VA Form: 21-526.” Informal Br. 1. Mr. Sper-
lazza does not explain, however, how the court erroneously
4                                        SPERLAZZA v. WILKIE




interpreted these provisions in making its decision. The
court simply applied § 5110 to the facts of this case to de-
termine the 2016 Board decision did not contain CUE. Fur-
ther, as presented, the determination of the effective date
is a question of fact that is outside our jurisdiction. See,
e.g., Butler v. Shinseki, 603 F.3d 922, 926 (Fed. Cir. 2010).
     Mr. Sperlazza also argues there was CUE in the 2002
RO rating decision because the RO characterized March 5,
2001, the date it received his letter to the VA, as the date
it received his claim. He contends that his March 5, 2001
letter to the VA is not an approved legal claim form and the
letter was not intended to replace his 1971 application for
disability benefits. The RO, however, did not treat the
March 5, 2001 letter as replacing Mr. Sperlazza’s 1971 ap-
plication. Rather, it interpreted Mr. Sperlazza’s corre-
spondence related to his pes planus as a claim for a rating
increase, which it granted by increasing his rating from
30% to 50%. To the extent Mr. Sperlazza argues the RO
should not have interpreted his letter as a request for rat-
ing increase, or interpreted it in some other way, that is a
factual inquiry outside of our jurisdiction. See, e.g., Moody
v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).
    Finally, Mr. Sperlazza references the effective date for
service connection for his dental condition. That condition,
however, was not considered in the 2016 Board decision un-
derlying this appeal and is therefore not properly before
the court. We have considered Mr. Sperlazza’s remaining
arguments and find them unpersuasive.
                       CONCLUSION
   For the foregoing reasons, we dismiss Mr. Sperlazza’s
appeal for lack of jurisdiction.
                       DISMISSED
                           COSTS
    No costs.